Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

 Response to Amendment
The Amendment filed 03/03/2022 has been entered. Claims 1-3, 5-7, and 9-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 10/05/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20140178251 A1, hereinafter “Yamada 2014”) in view of Kikuchi et al. (JPH 11271329 A). 
Regarding claim 1, Yamada 2014 teaches a sample measurement device comprising: 
a dispensing mechanism (Fig. 2 and 4, element 5) that includes a nozzle (5b) configured to be capable of penetrating through a plug body that closes a sample container (paragraph [0054]) and of aspirating and discharging a sample housed in the sample container (paragraph [0039]), and that dispenses the sample into a disposable container from the sample container through the nozzle (paragraph [0054]); 
a first cleaning mechanism (48) located above a sample aspiration position (Fig. 4 shows a piercer cleaning part 48 above a sample aspiration position) where the nozzle aspirates the sample in the sample container; 
a second cleaning mechanism (interpreted as comprising the piercer cleaning part 49 and syringe unit 74; paragraph [0060]) that comprises a cleaning tank (paragraph [0038] teaches “aspiration tube path 49a”, which is interpreted as a cleaning tank) and is configured to  clean the nozzle (paragraph [0038]); and 
a first measurement section (14) that is configured to perform measurement for an immunological test of the sample dispensed by the dispensing mechanism (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraph [0120], “immunoanalyzer”); and 

the first cleaning mechanism comprises a vertically penetrating passage (48a; paragraph [0037]) and is configured to clean the nozzle while the nozzle is passing through the passage (paragraphs [0037]-[0038]), and
 the first measurement section comprises a light receiver (paragraph [0044], “detection part 14” that detects optical information) capable of measuring chemiluminescence based on a test substance contained in the sample (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample).
Yamada 2014 fails to explicitly teach the controller configured to control the second cleaning mechanism to clean the inner peripheral surface of the nozzle by causing a cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle.
Kikuchi teaches an automatic analyzer that dispenses a wide variety of samples and regents with a dispensing nozzle (paragraph [0001]). Kikuchi teaches that it is known to increase washing water pressure to make the flow velocity distribution of the washing water inside the nozzle turbulent to improve the cleaning of nozzles (paragraph [0003]). 
by causing a cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle. Doing so would improve cleaning of nozzles as taught by Kikuchi. 
Note that the functional recitations that describe the nozzle, dispensing mechanism, first cleaning mechanism, second cleaning mechanism, and first measurement section are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Note that the plug body, sample container and disposable container are not positively recited structurally as part of the claimed device and given weight to the extent that they affect the claimed device. 
Regarding claim 2, Yamada 2014 further teaches wherein the second cleaning mechanism is configured to clean at least portions of the inner peripheral surface and an outer peripheral surface of the nozzle with the cleaning liquid (paragraphs [0038] and paragraph [0060]).
Regarding claim 5, it appears that Yamada 2014 teaches wherein the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis (paragraph [0060] teaches the syringe unit is connected to the RO water tank and can supply to the piercer, RO water to be used as cleaning liquid, wherein the syringe unit is 
If it is determined that Yamada 2014 fails to teach the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis, Kikuchi teaches a controller (paragraph [0022], “19 is a microcomputer”) wherein a nozzle is washed before use for different measurement items (paragraph [0029]). Kikuchi teaches that samples and reagents that remain uncleaned from the nozzle affects analysis (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 to further incorporate the teachings of Kikuchi to provide the controller is configured to control the second cleaning mechanism to clean the nozzle on a sample-by-sample basis. Doing so would ensure that the samples and reagents are cleaned from the nozzle to improve analysis, as taught by Kikuchi.
Regarding claim 6, Yamada 2014 further teaches the controller is configured to replace the disposable container on a sample-by-sample basis (paragraph [0046] teaches catcher units for discarding and replacing cuvettes 150; paragraph [0047] teaches the controller for controlling the catcher units).
Regarding claim 7, Yamada 2014 teaches all of the elements of the current invention as stated above. Note that the measurement performed by the first measurement section is interpreted as an intended use of the device. 
to perform the measurement for the immunological test using antigen-antibody reaction (paragraphs [0033] and [0044] teach performing optical measurement on a specimen, by illuminating with light a measurement specimen prepared by adding a reagent to plasma being a sample; paragraphs [0033] and [0120] teach “immunonephelometry” and “immunoanalyzer”, which comprises antigen-antibody reactions).
The functional recitations that describe first measurement section are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 9, Yamada 2014 teaches all of the elements of the current invention as stated above. Yamada 2014 further teaches wherein the first measurement section includes the light receiver (paragraph [0044], “detection part 14” that detects optical information) capable of photon counting.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Kikuchi as applied to claims 1 above, and further in view of Ravalico et al. (US 20140290706 A1).
Regarding claim 3, Yamada 2014 further teaches wherein the second cleaning mechanism comprises: 
the cleaning tank (Fig. 2, element 49) including an injection port (it appears that Yamada 2014 teaches the injection port since paragraph [0038] teaches the piercer cleaning part 49 
a first pump (Fig. 4, element 74; paragraph [0060]) is configured to cause the cleaning liquid to flow into the nozzle (paragraph [0060] teaches the syringe unit 74 supplies cleaning liquid to the piercer 5b); and 
a second pump (paragraph [0038] discloses a cleaning liquid is discharged and aspirated by the piercer cleaning part 49, which implies the use of a pump) that is configured to cause the cleaning liquid to flow into the injection port, and 
While Yamada 2014 teaches the second cleaning mechanism discharges and aspirating the cleaning liquid when the nozzle is in the cleaning tank (paragraph [0038]), the cleaning liquid can be supplied to the nozzle (paragraph [0060]), and a controller (Fig. 3),  Yamada 2014 in view of Kikuchi fail to explicitly teach the controller is configured in a state where the nozzle is inserted into the cleaning tank through the opening, to control the second cleaning mechanism to drive the first pump to cause the cleaning liquid to flow into the nozzle, and driving the second pump to cause the cleaning liquid to flow into the cleaning tank from the injection port.
Ravalico teaches a clinical analyzer including a probe to aspirate a fluid wherein the probe is washed between aspirations to reduce carryover (abstract), wherein the wash operation includes both an internal and an external wash (abstract). Ravalico teaches a cleaning mechanism (Fig. 3) comprising, in a state where the nozzle (114) is inserted into a cleaning tank (126) through an opening, driving a first pump (114) to cause a cleaning liquid to flow into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Kikuchi to incorporate the teachings of Ravalico to provide the controller is configured in a state where the nozzle is inserted into the cleaning tank through the opening, to control the second cleaning mechanism to drive the first pump to cause the cleaning liquid to flow into the nozzle, and driving the second pump to cause the cleaning liquid to flow into the cleaning tank from the injection port. Doing so would utilize known techniques to clean nozzles that would have a reasonable expectation of allowing for simultaneous cleaning of a nozzle internally and externally, as taught by Ravalico. 	If it is determined that Yamada 2014 fails to teach the second cleaning mechanism comprises an injection port, Ravalico teaches an injection port (Fig. 3, element 138) to clean the nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Kikuchi to incorporate the teachings of Ravalico to provide the second cleaning mechanism comprises an injection port. Doing so would utilize known structures of washing mechanisms, as taught by Ravalico, which would have a reasonable expectation of successfully allowing the cleaning fluid to clean the nozzle externally.
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Kikuchi as applied to claims 1 above, and further in view of Carey et al. (US 20020085959 A1).
Regarding claim 10, Yamada 2014 teaches all of the elements of the current invention as stated above. While Yamada 2014 teach a detection part (paragraph [0044]), Yamada 2014 in view of Kikuchi fail to explicitly teach the first measurement section includes a photomultiplier tube.
Carey teaches an analyzer for automated immunoassay testing (abstract) comprising disposable cuvettes (paragraph [0014]) comprising test samples and a measurement section that measures chemiluminescence (paragraph [0191]) based on a test substance contained in the test samples. Carey teaches a photomultiplier tube to count photons to measure chemiluminescence (paragraph [0191]).
Since Carey teaches analyzing liquids with reagents (abstract), similar to Yamada 2014 (paragraph [0009]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Kikuchi to incorporate the teachings of Carey to provide the first measurement section including a photomultiplier tube. Doing so would utilize well-known devices for performing immunological .

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Kikuchi as applied to claim 1 above, and further in view of Ogura (JP 2001013151 A).
Regarding claim 11, Yamada 2014 teaches all of the elements of the current invention as stated above. While Yamada 2014 teaches analyzing a sample using a coagulation method, a synthetic substrate method, immunonephelometry, and an agglutination method (paragraph [0033]) and that the device can be used for laboratory tests such as a biochemical analyzer, immunoanalyzer, blood cell counter, and urine analyzer (paragraph [0120]), Yamada 2014 in view of Kikuchi fail to teach the sample measurement device further comprising: a second measurement section that comprises a second light receiver to measure the sample.
Ogura teaches a sample measurement device (abstract; Fig. 1) for biochemical inspection and immune serum inspection and blood coagulation inspection capable of executing power saving of inspection (abstract). Ogura teaches clinical laboratory tests for blood coagulation, biochemical test, and immunological tests are conducted normally (paragraph [0002]), which creates the need for rapid and efficient measurement devices (paragraph [0005]), which can save labor and provide a compact measurement device. Ogura teaches that a process of heating is performed for both biochemical tests and immunological tests (paragraph [0007]) before measuring, the biochemical tests and immunological test could be performed in parallel after heating. Thus, Ogura teaches the device comprising a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamada 2014 in view of Kikuchi to incorporate the teachings of Ogura to provide a second measurement section that comprises a second light receiver. Doing so would utilize well-known automatic analyzers structures with multiple measurement sections that would have a reasonable expectation of successfully improving efficiency and throughput of analysis.
Regarding claim 12, Yamada 2014 in view of Kikuchi and Ogura further teach wherein the second measurement section is configured to perform measurement for a test different from an immunological test (as stated above for claim 11; Ogura, paragraphs [0008] and [0011]).
Regarding claim 13, Yamada 2014 in view of Kikuchi and Ogura further teach wherein the second measurement section is configured to perform measurement for a blood coagulation test or a biochemical test (as stated above for claim 11; Ogura, paragraphs [0008] and [0011]).
Regarding claim 14, Yamada 2014 in view of Kikuchi and Ogura fail to teach wherein the second measurement section includes a light source section that irradiates a measurement specimen with light and the second light receiver that receives light generated from the measurement specimen.
st test/inspection mechanism”) is equipped with an optical system (4) to detect light (paragraph [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Kikuchi and Ogura to further incorporate the teachings of Ogura to provide the second measurement section to include a light source section and the second light receiver. Doing so would utilize well-known devices to analyze blood coagulation that would have a reasonable expectation of successfully analyzing and providing reliable measurements.
Regarding claim 15, Yamada 2014 in view of Kikuchi and Ogura fail to explicitly teach wherein the dispensing mechanism is positioned closer to the second measurement section than to the first measurement section.
Ogura teaches dispensing mechanisms (13, 32) that are positioned closer to the second measurement section (1) and sample table (30) than to the first measurement section (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Kikuchi and Ogura to provide the dispensing mechanism positioned closer to the second measurement section than to the first measurement section. Doing so would optimize the position of the dispensing mechanism to be near samples to be collected and dispensed for efficiency of analysis.  
Regarding claim 16, Yamada 2014 in view of Kikuchi and Ogura teach wherein the dispensing mechanism (Yamada 2014, Fig. 2 and 4, element 5) is capable of dispensing the sample fed to the first measurement section from the sample container, and dispensing the sample fed to the second measurement section from the sample container (Yamada 2014, paragraph [0050] teaches the dispensing mechanism 5 is capable of discharging a sample).
Note that the functional recitations that describe the dispensing mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 17, Yamada 2014 in view of Kikuchi and Ogura fail to explicitly teach the device further comprising: a first measurement unit in which the first measurement section is positioned; and a second measurement unit in which the second measurement section is positioned, wherein the dispensing mechanism is positioned in the second measurement unit.
Ogura teaches the device comprising a first measurement unit (interpreted as the area in Fig. 1 comprising element 2) in which a first measurement section is positioned (Fig. 1, element 2; paragraphs [0008] and [0011]); and a second measurement unit (interpreted as the area in Fig. 1 comprising elements 1 and 13) in which a second measurement section (Fig. 1, element 1; paragraphs [0008] and [0011]) is positioned, wherein a dispensing mechanism (13) is positioned in the second measurement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yamada 2014 in view of Kikuchi and Ogura to further incorporate the teachings of Ogura to provide the device further comprising a first measurement unit in which the first measurement section is positioned; and a second measurement unit in which the second measurement section is positioned, wherein the .  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada 2014 in view of Kikuchi and Ogura as applied to claim 17 above, and further in view of Shibata et al. (US 20100108101 A1, hereinafter “Shibata”).
Regarding claim 18, modified Yamada 2014 teaches the device further comprising: a first transfer mechanism (Yamada, Fig. 2, element 18) that comprises a first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14; the “first transfer path” is interpreted as the path from the reaction part to the detection part) to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the first measurement unit along the first transfer path (paragraph [0046] teaches catcher unit 18 transports cuvette 150 from reaction part 13 to detection part 14). While modified Yamada 2014 teaches transfer mechanisms (Yamada, Fig. 2, elements 16, 17, 18; Ogura, Fig. 1, elements 20, 30, and 31), modified Yamada 2014 fails to explicitly teach the device further comprising: a second transfer mechanism that comprises a second transfer path to transfer the disposable container that contains the sample dispensed by the dispensing mechanism, to the second measurement section along the second transfer path.
Shibata teaches a sample measurement device (Fig. 4) comprising a first measurement unit (2) and second measurement unit (3) wherein blood coagulation and immunoanalyzers are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yamada 2014 to incorporate the teachings of Shibata to provide the device further comprising: a second transfer mechanism that comprises a second transfer path capable of transferring the disposable container to the second measurement section along the second transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.
Note that the functional recitations that describe the first transfer mechanism and the second transfer mechanism are interpreted as an intended use of the claimed device and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114. 
Regarding claim 19, modified Yamada 2014 fails to explicitly teach wherein the first and second transfer paths include at least a common transfer path.
Shibata teaches the device further comprising a first transfer mechanism (elements 43 and 25a) for transferring a container (Fig. 2, element T), to the first measurement unit along a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Yamada 2014 to further incorporate the teachings of Shibata to provide wherein the first and second transfer paths include at least a common transfer path. Doing so would utilize well known structures of automated analyzers for transferring containers between different measurement units that would have a reasonable expectation of successfully improving automation, efficiency, and throughput of analysis.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/03/2022, with respect to the rejection(s) of claims 1-7 and 9-19 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Specifically, applicant argues that the new limitation, “a controller configured to control the second cleaning mechanism to clean an inner peripheral surface of the nozzle by causing a cleaning liquid to flow into the nozzle at a predetermined rate to generate a turbulent flow inside the nozzle,” is not taught or suggested by Yamada 2014.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamada et al. (US 20140178251 A1) in view of Kikuchi et al. (JPH 11271329 A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lerch (US 5474744 A) teaches an automatic pipetting device (abstract) wherein a turbulent flow of cleaning liquid through a pipetting needle is used to allow thorough cleaning of the interior of the pipetting needle in a very short time (column 4, lines 48-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798